FILED
                                                                                              JUN 1 5 20~1
                              UNITED STATES DISTRICT COURT                             Clerk, U.S. OhWlct & I:1I1f'lk ruptcy
                              FOR THE DISTRICT OF COLUMBIA                            Courts for the District 01 (;olumbla




Toni Patricia Irons Burley,                     )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
                                                       Civil Action No.         11 lU94
United States Government et aI.,                )
                                                )
        Defendants.                             )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff's pro se complaint and

application to proceed in forma pauperis. The Court will grant the in forma pauperis application

and dismiss the case. Pursuant to 28 U.S.c. § 1915(e), the Court is required to dismiss a

complaint upon a determination that it, among other grounds, is frivolous. 28 U.S.C. § 1915

(e)(2)(B)(i).

        Plaintiff, a resident of Kingston, New York, sues the United States Government,

President Barack Obama "and adminitration[ sic ]," and the District of Columbia for "violating my

rights, raping me, illegal wiretapping and illegal divices [sic] place upon me to do harm and

stalking .... " CompI. at 1. She also mentions bribery, fraud, corruption, conspiracy, and

constitutional rights but states no coherent facts.

        A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when it

describes fantastic or delusional scenarios, contains "fanciful factual allegation[ s]," Neitzke v.

Williams, 490 U.S. 319, 325 (1989), or lacks "an arguable basis in law and fact." Brandon v.
District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). This complaint qualifies

for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




                                --
            &t--
Date: June _,_, 2011




                                               2